DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0028, line 4, “ring bugger” should be changed to --ring buffer-- to correct a typographical error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 12, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 6,246,933 to Bagué.

Regarding claims 1 and 12, Bagué shows the claimed data logging device as advanced video box 10 in Fig. 2.  He shows the claimed computing unit as control unit microprocessor 21.  He shows the claimed primary storage with at least one NVRAM region as nonvolatile memory RAM card 25.
Bagué’s control unit 21 is configured to collect data, as claimed (see the list of data at the bottom of Fig. 2).
Bagué’s device implements at least one ring buffer in the nonvolatile memory RAM card as claimed (see column 12, line 59, circular queue).
Bagué’s circular queue is configured to store data as claimed.
Bagué’s control unit microprocessor 21 and nonvolatile memory RAM card 25 are connected by a data interface and (see the buses between them in Fig. 2) and they are configured to transfer the data from the control unit microprocessor 21 to the nonvolatile memory RAM card 25 as claimed.



Regarding claims 4 and 16, Bagué discloses the claimed trigger event as an accident, which corresponds to the claimed “other events.”

Regarding claims 5 and 17, Bagué’s device certainly allows for readout of the data (see the internal connector for data analysis 30).

Regarding claims 6 and 18, Bagué’s nonvolatile memory RAM card is a memory drive as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7-11, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,246,933 to Bagué.

Regarding claims 3 and 14, Bagué does not disclose storing multiple persistent images of the circular queue, however it would have been obvious to one of ordinary skill in the art to do so to provide redundancy in the system in case one of the images was unreadable, for example.

Regarding claims 7, 10, 11, and 19, Bagué does not mention the claimed NVDIMM.  However, using a NVDIMM as claimed instead of the nonvolatile RAM memory card is an obvious matter of design choice.  Bagué’s nonvolatile memory RAM card is just one type of nonvolatile memory, and the skilled artisan would have been aware of other types of nonvolatile memory (such as NVDIMM) and would have been motivated to use them depending on design considerations such as cost, complexity, availability, etc.

Regarding claims 8 and 20, Bagué’s device operates as claimed.  His control unit microprocessor 21 controls his nonvolatile memory RAM card 25, and the RAM therein stores the data from the control unit microprocessor 25 as claimed.
The nonvolatile flash memory would obviously be used to store data in response to the trigger event so as to not lose the data at power loss.

Regarding claims 9 and 15, the size of the memory is an obvious matter of design choice.

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.

Conclusion
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132